Given, J.
(dissenting.) — I do not concur in the conclusion that the appellant had a right to sell the mortgaged property before the condition upon which it was conveyed was broken. The conveyance is upon the express condition that if the appellant paid each of the four promissory notes on or before maturity, and taxes before delinquent, the conveyance should be void. By the notes, time was given extending over several months, for the payment of the debt, and, by the mortgage, the appellee conveyed his property as security upon the condition named. To permit the appellant to sell the property, and apply the proceeds to the payment of the debt before due, is to deny to the appellee the time given him in which to pay the debt, and the privilege reserved to him in the contract, to redeem his property from the pledge by paying the debt at maturity.
*706The conclusion of the majority is based upon that clause in the mortgage providing that, whenever the mortgagee “shall choose so to do,” he might take possession of the mortgaged property, and sell the same, “or so much thereof as shall be sufficient to pay the amount due or to become due.” The conclusion is that this authorized the appellant to take possession of and to sell the property before default was made in paying the debt or taxes. The right to take possession is not questioned. That right is clear, under section 1927 of the Code, which provides that, in the absence of stipulation to the contrary, the mortgagee is entitled to possession. To take possession did not deprive the appellee of the time given for payment, nor of the right to redeem by payment at maturity. The fact that possession, and not sale, is provided for, emphasizes the distinction which I think exists. To me it seems clear that this clause, taken alone, does not authorize a sale before default in payment, and that such a right should not be inferred from the power to sell sufficient to pay the amount due or to become due. There were four notes falling due at different times, a failure to pay any of which at maturity would be a breach of the condition, and in that case the holder of the mortgage had the right to sell sufficient to pay that which was to become due, as well as that which was already due, because of the breach.
If it may be said that, taken alone, this clause does authorize a sale before condition broken, still it seems to me that, when considered in connection with the other provisions of the mortgage, it should not be so construed. We may not ignore any part of the instrument in giving a construction to it, but, taking the whole together, arrive at the intention of the parties. Construing the language conferring power to sell in connection with the time given to the appellee in which to pay the debt, and the right to redeem his property *707by payment at maturity, I am convinced that it was not mutually understood or intended that the appellant might, at his own option, and without cause, sell the property before default in payment, and thereby deprive appellee of the time allowed in the contract for payment and redemption. It may be that, had the appellee attempted to dispose of or remove the property from the county, appellant, having seized it, might sell it before the debt was due. But no such cause for the sale is alleged or proven; hence that question is not in the case. If causes arose requiring a sale of the property before default in payment, whether or not such causes were named in the mortgage, a court of equity would authorize a sale. If, by reason of the perishable nature of the property, or other cause, the security would be impaired by delaying a sale thereof until the maturity of the debt, the appellant’s remedy was ample in a court of equity. It may be said that it is a hardship to hold him to that remedy; but surely not so great a hardship as to deny to the appellee, without cause, the time accorded him by the contract in which to pay his debt and redeem his property. The appellant could not sue upon these notes before maturity without other cause than his arbitrary will, nor could he have a decree foreclosing this mortgage; yet it is held that he may, at his own option, do for himself what the courts would not do for him, that he may not only compel payment of the notes before any of them are due, but may forever put it beyond the power of • the appellee to redeem his property according to the contract. I see no distinction in principle between this case and Bank of Carroll v. Taylor, 67 Iowa, 572. A like discretion is given to the mortgagee in both cases, and the law announced in that case is supported by reason and the current of authorities. Cases will be found, from states not having a statute like our section 1927, wherein the right to take possession before default *708is considered, and, in connection therewith, the right to sell; but in none of them, so far as I have been able to discover, is it held that a mortgagee may sell the property without cause, at his own option, before condition broken. Wells v. Chapman does not seem to me to be in conflict with Bank v. Taylor. The question certified was whether the mortgagor, he being in possession,. had any.interest in the mortgaged property subject to execution. This court held that, as the mortgagee had the right to take possession whenever he chose, “and foreclose the mortgage, whether the debt was clue or not,” there was- no interest left in the mortgagor subject to execution. This decision is grounded on the right of the mortgagee to take possession and sell, but not upon the right to sell before default. The right to sell after default extinguished all interest in the mortgagor, subject to execution, as effectively as would the right to sell before. Richardson v. Coffman, 87 Iowa, 121, follows Bank of Carroll v. Taylor, but does not, as I view it, decide the question under consideration.' After remarking upon the disagreement in the adjudicated cases as to the right to take possession, Wells v. Chapman is referred to as “the only case we have been able to find where the provision in the mortgage for taking possession is like that in the case at bar. It was held that the mortgagee might seize the property whenever he elected so to do, whether the debt was due or not. That case is decisive of this question.” An examination of the further statements in the opinion will show, that the right to take possession and to sell for good cause was the subject under consideration, rather than the right to sell without cause, at the option of the mortgagee. To me, this case furnishes an apt illustration of what I believe to be the error in the conclusion of the majority. By that conclusion the mortgagee is sustained in seizing the mortgaged property on the second day after the mort*709gage was given, and proceeding at once to sell the same, without cause or excuse, in payment of a debt for which he had extended credit running over several months.. I can not think that the sanction of the law should be given to such arbitrary and unconscionable acts.